Citation Nr: 0428908	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-08 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 determination that 
denied the benefits sought from the St. Petersburg, Florida, 
Regional Office (RO).  A notice of disagreement (NOD) was 
received in March 2001, a statement of the case (SOC) was 
issued in May 2002, a substantive appeal was received from 
the veteran in July 2002, and a hearing was held before the 
undersigned in July 2004.

Other issues have also been addressed by the RO.  Rating 
actions dated September and April 2003 have not been appealed 
by the veteran and are not before the Board at this time.  
The RO appears to be in the process of adjudicating the claim 
of service connection for polyps (as indicated within a 
letter sent to the veteran in March 2004).  This issue has 
not been fully adjudicated by the RO and is not before the 
Board at this time.    



FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

2.  It is not shown that the veteran sustained tinnitus in 
service or that this condition is related to service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R 
§ 3.385.

After reviewing the record and the veteran's testimony, it is 
found that the veteran had significant noise exposure during 
his military service from May 1966 to May 1970 as an 
artilleryman in Vietnam.  In addition, there is clear medical 
evidence that the veteran currently suffers from bilateral 
hearing loss and tinnitus.  On the authorized audiological 
evaluation in May 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
65
65
LEFT
15
20
40
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  On 
examination bilateral, moderate to severe, sensorineural 
hearing loss above 1000 Hertz, with right greater than left, 
was found.  Tinnitus also appears to be indicated within this 
medical report.  The underlying question with regard to each 
claim is whether the current disabilities at issue were 
incurred in or aggravated by the veteran's active duty 
service.

At his discharge evaluation in May 1970, the veteran 
specifically denied hearing loss and no reference to tinitus 
was indicated.  A detailed review of the veteran's service 
medical records, which are complete, fails to indicate the 
disorders at issue.  

Additionally, treatment records and VA examination reports 
indicate that the disorders at issue began many years after 
his discharge from active service.  For example, on VA 
examinations dated July 1971, July 1976, and May 1980, no 
reference is made to the disorders at issue at this time.  
These examinations only provide negative evidence against 
these claims.            

The Board also notes that although the veteran filed claims 
for unrelated disorders after service, he did not refer to 
the disorders at issue.  If he was in fact suffering from 
disorders that he felt were related to service it would seem 
reasonable to believe that he would have reported them in 
connection with his other claims.   

The Board has carefully considered the evidence that supports 
the veteran's case, including the veteran's statements.  The 
Board has considered the veteran's contention that he was 
exposed to a great deal of noise during his military service.  
Nevertheless, the Board finds that the medical evidence of 
record does not support the conclusion that this noise 
exposure has caused the disabilities at issue.  Service 
medical records do not indicate treatment for hearing loss or 
tinnitus during the veteran's military service.  The veteran 
himself, at his discharge evaluation, effectively denied any 
history of the claimed disorders.  Post-service medical 
records, immediately following the veteran's discharge from 
active service, also do not support the veteran's contentions 
regarding this critical issue.  

In order to fully address these claims, the RO had the 
veteran evaluated in May 2002.  Following an examination of 
the veteran the examiner stated, in pertinent part:

While the hearing loss and tinnitus could 
be consistent with noise exposure, it is 
doubtful that his military noise exposure 
was the cause.  The evidence from his 
hearing exams of 1968 and 1970 indicated 
he had normal hearing in each ear, and 
there was no report of tinnitus.  On this 
basis, I would have to deny the request 
for service connection for hearing loss 
and tinnitus. 

The Board finds this medical opinion, which provides only 
negative evidence against this claim, is entitled to great 
probative value. 

With regard to the veteran's own contention that he has these 
disabilities from noise exposure during service, as a 
layperson he may be competent to report that this noise 
exposure occurred; however, he is not competent to relate a 
current disability to such noise exposure.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board has also reviewed the October 1992 medical record, 
which appears to indicate hearing loss.  However, the Board 
must find that the lapse in time between the veteran's 
service (May 1966 to May 1970) and the first medical evidence 
of these disorders only provides more negative evidence 
against these claims.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  

The Board finds that the May 2002 medical report is entitled 
to great probative value.  This examiner clearly indicates 
that he has reviewed, in detail, the veteran's medical 
history.  This examiner also provides a detailed explanation 
as to why he does not believe the veteran's disabilities are 
related to military service that the Board finds compelling.  
This medical report provides only additional negative 
evidence against the veteran's case.

In this case, the Board finds that the evidence that supports 
the veteran's claims are clearly outweighed by the medical 
evidence that refutes the veteran's contentions.  Post-
service medical records indicate treatment for disorders that 
began many years after military service and do not associate 
the veteran's disorders with any noise exposure that is 
alleged to have occurred during his military service.  
Service medical records fail to support the veteran's 
contentions.  Further, the veteran's own statements made at 
the time of his discharge do not support his current claims.  
A recent medical opinion that disassociates his current 
disorders from his military service only provides additional 
evidence against these claims.  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss and tinnitus.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination as to any issue or issues.  
38 U.S.C.A. § 5107(b) (West 2002). 

With regard to the duty to assist and inform, the Board 
observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant 
concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
August 2003 supplemental SOC (SSOC) contains the full text of 
38 C.F.R. § 3.159.  The Board concludes that the discussion 
in the SSOC of August 2003, the SOC of  May 2002, and 
numerous letters from the RO to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
have held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In repeated letters 
from the RO dated December 2000, April 2001, April 2003, in 
other letters from the RO to veteran regarding claims not 
before the Board at this time, and at a hearing before the 
Board in July 2004, the veteran was notified of the evidence 
he needed to provide, the evidence that the RO would attempt 
to obtain, and the evidence needed to prevail in these 
claims.  In this regard, and in any event, a recent opinion 
by the General Counsel's Office, it was determined that the 
Pelegrini Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004).  

The Board further acknowledges that most of the 
communications cited above were sent to the veteran after the 
RO's February 2001 decision that is the basis for this 
appeal.  As noted in Pelegrini, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  However, in reviewing RO determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since a RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.   See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and certification of 
the case to the Board and the content of the many notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After many notices were provided 
to the veteran in many different forms, the August 2003 SSOC 
was provided to the veteran.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice. 

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling a VA examination.  At the veteran's request, in 
October 2002 the veteran was provided a copy of his claims 
folder.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for tinnitus is denied. 


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



